Citation Nr: 1000647	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for amputation of the 
right great toe due to osteomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from February 1975 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

There is a formal finding of the Veteran's service treatment 
records being unavailable for review by the RO prior to its 
adjudication in May 2005.  The Veteran was scheduled for a 
Board hearing for which he did not appear.  While the 
Veteran's representative was preparing an Informal Hearing 
Presentation for the case, the record reflects that the RO 
subsequently located the original service treatment records, 
and those records have now been associated with the claims 
file.  Thus, the Board finds that this case must be remanded 
in order for the RO to review these records and to adjudicate 
the matters on appeal in the first instance.  See 38 C.F.R. § 
20.1304(c) (2009).

Additionally, a review of the Veteran's service treatment 
records indicates that his enlistment examination in May 1974 
did not show that he had any tattoos.  However, the Veteran 
was noted as having at least three different tattoos during 
his separation examination in January 1977.  Thus, it would 
appear that the Veteran received tattoos during his military 
service, which may be a risk factor in his contraction of 
hepatitis C.  Additionally, the Veteran claims that he got 
hepatitis C from the shots he was given during military 
service.  The service treatment records that were recently 
obtained contain an immunization record of all the shots the 
Veteran was given while in service.  

Post-service risk factors for hepatitis C, identified by the 
Veteran, include intravenous drug use, tattoos, and blood 
transfusions.  Thus, the Board finds that a medical 
examination is necessary in order to determine the nature and 
etiology of the Veteran's claimed hepatitis C.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet App. 79, 
81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should then schedule the 
Veteran for a VA examination with an 
appropriate examiner in order to determine 
the current nature of any hepatitis C 
disability and to obtain an opinion as to 
whether such disability is possibly 
related to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the 
results reported in detail.  

The examiner should interview the Veteran 
in order to ascertain which risk factors 
pre-dated his entry into service, those 
that occurred during service, and those 
that occurred post-service, to include 
intravenous drug use, any blood 
transfusions, tattoos (and when those 
tattoos occurred), any shots that the 
Veteran may have had, and any other 
identified risk factors for hepatitis C.

Following review of the file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran's hepatitis C at least as 
likely as not (50 percent probability) 
arose during service or is otherwise 
related to service.  A rationale for any 
opinion expressed should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record, 
particularly the Veteran's original 
service treatment records which have been 
associated with the file since their last 
decision in May 2005.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


